El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Se apela de una sentencia dictada en juicio de desahu-cio por precario que declaró sin lugar la demanda por el fundamento de existir conflicto de títulos entre las partes.
*792Se trata de mía Jinc'a de 68 cnerdas de terreno radicada en el barrio Mameyes Arriba, sitio conocido por La Zarza,-del término municipal de Utuado, que en vida de José Ma-rrero García perteneció a él y a su esposa María Miranda Morales.
Los demandantes son varios y alegan en su demanda de desahucio que son dueños de esa finca, uno de ellos por haber adquirido de María Miranda Morales y de algunos herederos de José Marrero los derechos que en ella tenían; los otros como herederos de José Marrero García; y todos, por haber adquirido en una venta judicial todo" el título, derecho e interés que en la finca tuviera Joaquín Ramón Caballero; y alegando además que Joaquín Vega está deten-tándola sin título alguno, precariamente, sin pagar canon o merced por ella, solicitaron que se decretara su lanzamiento de la finca.
El demandado Joaquín Vega contestó negando todos los hechos de la demanda y adujo como defensa que hace 17 años que posee la finca como arrentario de Joaquín Ramón Caballero.
Intervinieron en el juicio de desahucio Joaquín Ramón Caballero y Camilo Taboas alegando el primero ser dueño de la finca, siendo su arrendatario el demandado Vega, y ambos, en alegaciones parecidas, expusieron que José Marrero, cau-sante de los demandantes, debía 3,500 pesos provinciales a Camilo Taboas garantizados con hipoteca y que no pudiendo satisfacerlos le dió en pago de ellos en 1904 la mencionada finca, poseyéndola desde entonces Taboas, arrendándola y cediéndola más tarde a Joaquín Ramón Caballero, a quien pasó el crédito hipotecario, único título que podía transfe-rirle como garantía del derecho de cesión en venta, ya que José Marrero no pudo otorgarle la escritura de dación en pago ni tampoco su apoderado nombrado especialmente para tal fin, agregando Taboas que tiene presentado pleito con*793tra los demandantes para que le otorguen la escritura de dación en pago con el objeto de poder transferirla a Caballero, y éste, que también tiene establecido pleito contra los demandantes a fin de que sea declarada la nulidad de la venta judicial que de su interés en la finca se hizo en otro pleito a favor de los demandantes.
De esas alegaciones aparece un conflicto de títulos en-tre los demandantes y el arrendador del demandado Vega, que no está desnudo de prueba, pues de la que se practicó en el juicio resulta, entre otras cosas, que desde hace unos 18 años Vega tiene la posesión de la finca Como arrendata-rio de Taboas y últimamente de Joaquín Eamón Caballero y que por escritura pública de 25 de marzo de 1907 José Marrero G-arcía y su esposa María Miranda Morales confi-rieron poder especial a su bijo Domingo Marrero Miranda para que otorgara escritura pública a favor de Camilo Ta-boas de la dación en pago por un crédito hipotecario que dichos consortes hacía más de dos años le hicieron privada-mente, dándole y tomando posesión de la finca que fué ob-jeto de la hipoteca, que es la misma que motiva este pleito. También resulta que han sido presentados los dos pleitos a que se refieren los interventores.
Esa evidencia es suficiente para convencer de que existe un conflicto de títulos que debe ser resuelto en un juicio or-dinario y no en un procedimiento especial y sumario Como el de desahucio, según hemos resuelto repetidamente.
Sostienen sin embargo los apelantes que puesto que ellos alegaron y se ha probado que adquirieron por compra en su-basta judicial para el pago de $32 de costas en otro pleito todo el título, derecho e interés que Joaquín. Eamón Caballero pudiera tener en dicha finca, el hecho de que él haya establecido pleito para que se declare la nulidad de dicha subasta no crea un conflicto de títulos y no es obstáculo para que se declare con lugar la demanda de desahucio, ci-*794tando en su apoyo los casos de Delgado v. Pimentel, 20 D. P. R. 557, León v. Alvarado, 24 D. P. R. 700, y Lafontaine v. Lafontaine, 30 D. P. R. 194.
■Esos casos no son de aplicación al presente porque en ellos el título de propiedad del demandado había pasado al demandante por virtud de la venta judicial que luego se-atacó de nula, mientras que en el presente los demandan-tes adquirieron solamente de una manera genérica e inde-terminada el título, derecho e interés que pudiera tener Joaquín Bamón Caballero en la finca, sin que este procedi-miento de desahucio sea el adecuado para determinar y dar por sentado que lo que adquirieron los demandantes fué el título de propiedad en la finca, tanto más cuanto que ellos alegan también el título de herencia que presupone que la propiedad no pasó nunca a Joaquín Bamón Caballero y por-que el único derecho que Caballero tenía inscrito en el re-gistro de la propiedad cuando se verificó la subasta era el de acreedor hipotecario.
Por las razones expuestas la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto,